               20-11585-jlg               Doc 6           Filed 07/20/20       Entered 07/20/20 16:49:29           Main Document
                                                                              Pg 1 of 4

                                                               United States Bankruptcy Court
                                                                     Southern District of New York
 In re      Rachel Uchitel                                                                              Case No.    20-11585
                                                                                   Debtor(s)            Chapter     7



                                                           AMENDMENT COVER SHEET
                       Amendment(s) to the following petition, list(s), schedule(s) or statement(s) are transmitted herewith:

                                               Amended Schedule E/F to include Guarantor, Suzanne Murphy




                                        NOTICE OF AMENDMENT(S) TO AFFECTED PARTIES
   Pursuant to Federal Rule of Bankruptcy Procedure 1009(a), I certify that notice of the filing of the amendment(s) listed above has
                          been given this date to any and all entities affected by the amendment as follows:

                                               Amended Schedule E/F to include Guarantor, Suzanne Murphy



 Date: July 20, 2020                                                    /s/ Darren Aronow
                                                                        Darren Aronow 4094074
                                                                        Attorney for Debtor(s)
                                                                        Aronow Law, PC
                                                                        7600 Jericho Turnpike
                                                                        Suite 115
                                                                        Woodbury, NY 11797
                                                                        516-762-6700 Fax:516-303-0066
                                                                        darren@aronowlaw.com




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
                  20-11585-jlg              Doc 6           Filed 07/20/20               Entered 07/20/20 16:49:29                             Main Document
                                                                                        Pg 2 of 4
 Fill in this information to identify your case:

 Debtor 1                   Rachel Uchitel
                            First Name                       Middle Name                       Last Name

 Debtor 2
 (Spouse if, filing)        First Name                       Middle Name                       Last Name


 United States Bankruptcy Court for the:              SOUTHERN DISTRICT OF NEW YORK

 Case number            20-11585
 (if known)
                                                                                                                                                          Check if this is an
                                                                                                                                                          amended filing

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                     12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims. List the other party to
any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Property (Official Form 106A/B) and on
Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any creditors with partially secured claims that are listed in
Schedule D: Creditors Who Have Claims Secured by Property. If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the
left. Attach the Continuation Page to this page. If you have no information to report in a Part, do not file that Part. On the top of any additional pages, write your
name and case number (if known).
 Part 1:        List All of Your PRIORITY Unsecured Claims
 1.    Do any creditors have priority unsecured claims against you?

           No. Go to Part 2.
           Yes.

 Part 2:        List All of Your NONPRIORITY Unsecured Claims
 3.    Do any creditors have nonpriority unsecured claims against you?

           No. You have nothing to report in this part. Submit this form to the court with your other schedules.

           Yes.

 4.    List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one nonpriority
       unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already included in Part 1. If more
       than one creditor holds a particular claim, list the other creditors in Part 3.If you have more than three nonpriority unsecured claims fill out the Continuation Page of
       Part 2.
                                                                                                                                                              Total claim

 4.1          Suzanne Murphy                                          Last 4 digits of account number                                                                   $10,294.45
              Nonpriority Creditor's Name
              1020 5th Ave                                            When was the debt incurred?             2019
              New York, NY 10028
              Number Street City State Zip Code                       As of the date you file, the claim is: Check all that apply
              Who incurred the debt? Check one.

                  Debtor 1 only                                            Contingent
                  Debtor 2 only                                            Unliquidated
                  Debtor 1 and Debtor 2 only                               Disputed
                  At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

                  Check if this claim is for a community                   Student loans
              debt                                                       Obligations arising out of a separation agreement or divorce that you did not
              Is the claim subject to offset?                         report as priority claims

                  No                                                       Debts to pension or profit-sharing plans, and other similar debts

                  Yes                                                      Other. Specify   Rent Payments Due, Guarantor

 Part 3:        List Others to Be Notified About a Debt That You Already Listed
5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For example, if a collection agency
   is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or 2, then list the collection agency here. Similarly, if you
   have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the additional creditors here. If you do not have additional persons to be
   notified for any debts in Parts 1 or 2, do not fill out or submit this page.

 Part 4:        Add the Amounts for Each Type of Unsecured Claim
6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. §159. Add the amounts for each
   type of unsecured claim.

                                                                                                                                   Total Claim


Official Form 106 E/F                                    Schedule E/F: Creditors Who Have Unsecured Claims                                                                   Page 1 of 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                              53824                                                Best Case Bankruptcy
               20-11585-jlg               Doc 6           Filed 07/20/20           Entered 07/20/20 16:49:29                        Main Document
                                                                                  Pg 3 of 4
 Debtor 1 Rachel Uchitel                                                                                Case number (if known)    20-11585
                        6a.   Domestic support obligations                                                6a.      $                     0.00
 Total
 claims
 from Part 1            6b.   Taxes and certain other debts you owe the government                        6b.      $                     0.00
                        6c.   Claims for death or personal injury while you were intoxicated              6c.      $                     0.00
                        6d.   Other. Add all other priority unsecured claims. Write that amount here.     6d.      $                     0.00

                        6e.   Total Priority. Add lines 6a through 6d.                                    6e.      $                     0.00

                                                                                                                           Total Claim
                        6f.   Student loans                                                               6f.      $                     0.00
 Total
 claims
 from Part 2            6g.   Obligations arising out of a separation agreement or divorce that
                              you did not report as priority claims                                       6g.      $                     0.00
                        6h.   Debts to pension or profit-sharing plans, and other similar debts           6h.      $                     0.00
                        6i.   Other. Add all other nonpriority unsecured claims. Write that amount        6i.
                              here.                                                                                $                10,294.45

                        6j.   Total Nonpriority. Add lines 6f through 6i.                                 6j.      $                10,294.45




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 2 of 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
    20-11585-jlg   Doc 6   Filed 07/20/20    Entered 07/20/20 16:49:29   Main Document
                                            Pg 4 of 4


}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                           SUZANNE MURPHY
                           1020 5TH AVE
                           NEW YORK, NY 10028
